Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krzych et al. (U.S. Patent Pub. No. 2020/0064487) in view of Guo et al. (U.S. Patent Pub. No. 2017/0164223), and further in view of Sperti et al. (U.S. Patent Pub. No. 2008/0043686).

Regarding claims 1, 13, and 19, Krzych et al. teaches a method of decrypting synthetic transactions with beacon packets, comprising: a probe component (fig. 7) comprising one or more processors to: establishing, by the probe responsive to receipt of the start beacon packet, a log for the test (paragraph 0050); identifying, by the probe responsive to the start beacon packet, a plurality of data packets corresponding to the test transmitted between the client device and the one or more servers subsequent to the start beacon packet and encrypted with a key (paragraph 0064); receiving, by the probe from the client device, key information used to decrypt the plurality of data packets of the test encrypted with the key using the security protocol (paragraph 0064); and storing, by the probe in the log established for the test, at least one of the plurality of data packets for evaluation or decryption using the key information to determine a performance of the service (paragraph 0090).
Krzych et al. does not teach receiving, by a probe comprising one or more processors, from a client device, a start beacon packet that identifies a test of a service provided by one or more servers.
Guo et al. teaches receiving, by a probe comprising one or more processors, from a client device, a start beacon packet that identifies a test of a service provided by one or more servers (fig. 2, ref. num 202 and 206 and paragraph 0066).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine receiving a start beacon packet that identifies a test of a service, as taught by Guo et al., with the method of Krzych et al.  It would have been obvious for such modifications because the tests can be for packet loss which shows reliability of the network, which is important for communication across networks.
Krzych et al./Guo et al. still do not teach encrypting using a security protocol.
Sperti et al. teaches encrypting using a security protocol (paragraph 0061).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine encrypting using a protocol, as taught by Sperti et al., with the method of Krzych et al./Guo et al.  It would have been obvious for such modifications because a protocol provides a proven method of performing encryption that has been adopted and accepted and a means for securing data.

Regarding claims 2 and 14, Krzych et al. teaches comprising: decrypting, by the probe, one or more of the plurality of data packets using the key information; storing, by the probe subsequent to the decrypting, the one or more of the plurality of data packets in the log; and receiving, by the probe subsequent to the storing, a stop beacon packet from the client device indicating completion of the test (paragraph 0064).

Regarding claims 3 and 15, Krzych et al. as modified by Guo et al. teaches comprising: receiving, by the probe, a stop beacon packet from the client device indicating completion of the test; releasing, by the probe responsive to the stop beacon packet, the log to prevent data packets received subsequent to the stop beacon packet from being stored in the log established for the test; and decrypting, by the probe subsequent to releasing the log, at least one of the plurality of data packets using the key information (see fig. 2, ref. num 207 of Guo et al.).

Regarding claims 4, 16, and 20, Krzych et al. as modified by Guo et al./Sperti et al. teaches wherein the start beacon packet comprises a source internet protocol "IP" address, comprising: parsing, by the probe, a header of a first data packet of the plurality of data packets to identify a first source IP address of the first data packet; determining, by the probe, the first source IP address of the first data packet matches the source IP address indicated in the start beacon packet; and storing, by the probe responsive to the first source IP address matching the source IP address, the first data packet in the log (see paragraph 0106 of Sperti et al.).

Regarding claims 5 and 17, Krzych et al. as modified by Guo et al./Sperti et al. teaches comprising: receiving, by the probe subsequent to receipt of a stop beacon packet and completion of the test, a request to view a packet of the plurality of data packets stored in the log for the test; identifying, by the probe responsive to the request, the stop beacon packet stored in the log; retrieving, by the probe, the key information stored in the stop beacon packet; decrypting, by the probe, a payload of the packet using the key information retrieved from the stop beacon packet stored in the log; and determining, based on the payload of the packet, a metric indicating a performance of the test of the service (see paragraph 0079 of Guo et al.).

Regarding claim 6, Krzych et al. as modified by Guo et al./Sperti et al. teaches wherein the start beacon packet comprises a source internet protocol "IP" address, comprising: receiving, by the probe from the client device, a stop beacon packet including a first source IP address and the key information; determining, by the probe, that the test is complete based on the first source IP address in the stop beacon packet matching the source IP address; and storing, by the probe, the stop beacon packet in the log along with the key information (see paragraph 0106 of Sperti et al.).

Regarding claims 7 and 18, Krzych et al. as modified by Guo et al./Sperti et al. teaches wherein the security protocol comprises one of a transport layer security ("TLS") protocol or a QUIC protocol, comprising: receiving, by the probe subsequent to a handshake process between the client device and the one or more servers, a key beacon comprising the key information; receiving, by the probe, the plurality of data packets of the test subsequent to receipt of the key beacon; and receiving, by the probe subsequent to the plurality of data packets of the test, a stop beacon packet from the client device indicating completion of the test (see paragraph 0061 of Sperti et al.).

Regarding claim 8, Krzych et al. as modified by Guo et al./Sperti et al. teaches wherein the security protocol comprises a transport layer security ("TLS") protocol, and wherein the key information comprises one of a static key or a dynamic key established during a TLS handshake process executed for the test of the service (see paragraph 0061 of Sperti et al.).

Regarding claim 9, Krzych et al. as modified by Guo et al./Sperti et al. teaches wherein the key information comprises a plurality of keys corresponding to a plurality of sessions established responsive to a plurality of hypertext transfer protocol secure ("HTTPS") requests initiate by a web browser executing on the client device (see paragraph 0070 of Sperti et al.).

Regarding claim 10, Krzych et al. as modified by Guo et al./Sperti et al. teaches comprising: identifying, by the probe, a source internet protocol ("IP") address of the start beacon packet and a test type identifier; establishing, by the probe, the log for the test with the source IP address, the test type identifier, and a unique identifier; marking, by the probe, the start beacon packet with the test type identifier and the unique identifier; and storing, by the probe, the start beacon packet marked with the test type identifier and the unique identifier in the log (see paragraph 0106 of Sperti et al.).

Regarding claim 11, Krzych et al. teaches comprising: receiving, by the probe, the start beacon packet from a synthetic transaction generator executing on the client device, wherein the plurality of data packets comprise synthetic transactions initiated by the synthetic transaction generator (paragraph 0090).

Regarding claim 12, Krzych et al. as modified by Guo et al. teaches comprising: determining a metric for the test based on the plurality of data packets; and adjusting, based on a comparison of the metric with a performance threshold, a configuration of the service executed by the one or more servers to improve performance of the service (see paragraph 0031 of Guo et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433